Citation Nr: 1512024	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-06 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1987 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was scheduled for a Travel Board Hearing in January 2014.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A right knee disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in June 2012, advised the Veteran with what information or evidence is necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The June 2012 VCAA letter was sent prior to the rating decision in November, 2012.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In October 2012, VA provided the Veteran with a knee and lower leg examination and obtained a medical opinion addressing whether the Veteran's left and right knee strain had its onset during or was caused by active service.   The knee and leg examination and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 30Fadd3, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Left and Right Knee Disorder

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases including arthritis, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

At the Veteran's October 2012 VA examination the examiner stated that the Veteran has a diagnosis of bilateral knee strain, with symptoms reported from 1989. This fulfills the current disability element of the Veteran's service connection claim.  

In March 1989 service treatment records (STRs) show that the Veteran complained that he had knee pain for the past week.  The Veteran had full range of motion, was prescribed Motrin for joint pain, and was placed on light duty for twenty-four hours.  The Veteran followed up in March stating that he had knee discomfort for the past three weeks.  The Veteran complained of tenderness, and that his knee gave out when he was going down a ladder.  Medical staff observed full range of motion, slight crepitus in the knee, and increased pain to the lateral side.  The Veteran was assessed with a collateral strain.  The Veteran visited later the same day with knee complaints, where he was again observed with full range of motion.  Medical staff stated that it was not a torn meniscus.  The Veteran's STRs provide sufficient evidence to fulfill the in-service element.     

Available service treatment records are negative for complaints or findings related to arthritis of the Veteran's knees, and there is also no medical evidence of arthritis within the one year presumptive period after service.  Also, the Veteran does not contend that he had arthritis or degenerative joint disease in service or within one-year of his discharge from service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).  The Veteran's complaints of pain since service, and his diagnosis of a bilateral knee strain similarly do not qualify as continued symptomatology which warrants service connection.  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A "strain" is an overstretching or overexertion of some part of the musculature.  Dorland's Illustrated Medical Dictionary 1766 (30th ed. 2003).  Thus, a strain is not a chronic disease.  The Board also notes that the October 2012 VA examiner determined that the Veteran currently did not have a diagnosis of degenerative or traumatic arthritis.     

In the instant appeal, there is conflicting evidence on the issue of nexus. Specifically, the Veteran contends that his in-service treatment and injury to his knees in service is the nexus for his current bilateral knee strain.  The Veteran contends that he has had bilateral knee pain since service.  On the other hand, the October 2012 opinion submitted by the October 2012 VA examiner,  indicates a negative nexus opinion stating that the Veteran's bilateral knee strain disability is not as least as likely as not related to his military service.  

In support of the examiner's opinion, the examiner reviewed the Veteran's claims file with specific reference to the Veteran's STRS, and post service VAMC records.  The examiner stated that in-service the Veteran had a diagnosis of "chondromalacia patella" and right knee "collateral ligament strain."  The examiner stated that there is no documentation of ongoing symptoms until 2011, when the Veteran presented to VA with knee pain.  The examiner also relied on the fact that the Veteran had bilateral knee x-rays which were normal.  The examiner concluded that "it would be unlikely that the [Veteran's] knee complaint of 1989, without any medical attention for 22 years, would be the same knee condition he presents with in 2011."  The examiner also stated that in his medical opinion he would have expected some evidence of degenerative changes seen on x-ray.  The examiner maintained that if the Veteran had had 23 years of an untreated knee condition, one would expect some evidence of degenerative changes on x-ray. 

The Veteran's medical records found on Virtual VA show that in August 2011 the Veteran underwent bilateral x-rays.  VA medical staff noted that the Veteran's knee was remarkable for calcification, but that "calcification does not give [the Veteran] extreme pain".  The VA medical staff ultimately found that the Veteran's left and right knee were within normal limits, and that the Veteran's x-rays were essentially normal. 

The 2012 medical opinion provided contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also discussed the Veteran's lay assertions that he had knee pain since service but did not see medical providers for his knees until 2011, and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that the VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of his bilateral knee strain was caused by his in-service pain and treatment, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  
While knee pain is capable of lay observation, and the Veteran contends that he has had knee pain ever since service, ultimately, the Board finds that the determination of whether a current knee disorder is a continuing disease process of symptomatology noted in service or rather a separate and distinct disorder due to post-service events is a complex medical determination requiring x-ray interpretation and medical knowledge of the knee and joints and consequently, necessitating medical expertise to resolve.  The medical expert determined that the Veteran's description of having had knee problems ever since service inconsistent with not needing medical intervention to treat the knee problems over the decades between his discharge from service and his presentation at VA in 2011, and inconsistent with the clinical findings, or lack thereof, shown on x-ray examination.  Thus, given the examiner's medical expertise and the sound basis for the unfavorable opinion rendered, the Board finds that there is credible and persuasive evidence that the Veteran's current knee complaints are not etiologically related to his in-service knee problems.  

In the instant appeal, the VA medical opinion is more probative, and so the Veteran does not fulfill the nexus requirement for his bilateral knee strain.  Furthermore, the Board notes that post-service medical evidence does not reflect complaints or treatment for knee pain until many years after service.  The Board relies on the long gap between discharge and the initial documented reports of symptoms to medical providers, along with the lack of degenerative changes to the Veteran's knees.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim); see also Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).

As such, service connection for a left and right knee disability, is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection is denied.


ORDER


Entitlement to service connection for a left knee disorder is denied

Entitlement to service connection for a right knee disorder is denied.



____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


